                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY


IN THE MATTER OF THE COMPLAINT,                         Civil Action No.:
                                                        3:18-cv-15791-FLW-TJB
                   - of -

MORRIS GLOVER, as Owner of a 1999 23’
Kencraft Runabout, for Exoneration from or
Limitation of Liability,
                            Petitioner.


                                 ORDER NOTING DEFAULTS

         WHEREAS, a Petition/Complaint for Exoneration from or Limitation of Liability was

filed herein on November 7, 2018 by petitioner MORRIS GLOVER, as Owner of a 1999 23’

Kencraft Runabout; and

         WHEREAS, an Order was issued and entered on December 10, 2018 to all persons

potentially asserting claims, damages, and/ or losses arising out of the June 30, 2018 boating

incident which occurred while on the navigable waters of the United States, on the Barnegat Bay

off Waretown, NJ, citing and requiring all persons to appear before the Court and file their

respective claims in writing, and to serve copies thereof on the attorneys for Petitioner, and to

answer the allegations of the Complaint herein on or before January 25, 2019 (the ‘Claim Bar’

date), and

         WHEREAS, notice of the Order having been given and published as required, and copies

of the Order having been mailed in accordance with the Order; and

         WHEREAS, the Claim Bar date of January 25, 2019 has long passed and no claims have

been filed; now



4826-5476-1035, v. 1
          THEREFORE, upon motion of petitioner MORRIS GLOVER, by his attorneys,

pursuant to Fed. R. Civ. P. 78, for the reasons set forth herein and for good cause shown, it is

hereby:

          ORDERED, that the monition period to file and present claims, damages and/or losses

arising out of the June 30, 2018 boating incident is closed, and it is hereby

          ORDERED, ADJUDGED and DECREED that a default is entered against all persons

with claims, damages and/or losses arising out of the June 30, 2018 boating incident, who have

not filed and presented claims or answers by the Court ordered Claim Bar date, and that all such

persons are hereby barred from filing any claims or answer in this or any other proceeding.

Dated: May 7, 2019


                                                      /s/ Freda L. Wolfson
                                                      Hon. Freda L. Wolfson
                                                      U.S. District Judge




                                                 2
